Citation Nr: 1507933	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-19 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right leg disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The Veteran had active service from December 1955 to June 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2014, the Veteran provided testimony at a travel Board hearing.  A transcript of the hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a left hip disability, and right and left knee disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran has a low back disability, diagnosed as degenerative joint/disc disease, that is at least as likely as not related to active service.
 
2.  The Veteran has a right leg disability, diagnosed as radiculopathy with foot drop, that is at least as likely as not caused by the low back disability.


CONCLUSIONS OF LAW

1. The Veteran has a low back disability, diagnosed as degenerative joint/disc disease, that is the result of disease or injury incurred in active service.  38 U.S.C.A. §§ 1110, 1131 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).
 
2.  The Veteran has a right leg disability, diagnosed as radiculopathy with foot drop, that was caused by the low back disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2014).  That includes any increase in disability that is proximately due to or the result of a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).The medical 
Low Back and Right Leg 

The evidence of record shows current diagnoses of degenerative joint disease and degenerative disc disease of the lumbar spine with associated right leg radiculopathy and foot drop.  See July 2010 VA examination report. 

The Veteran claims that his current low back disability with associated right leg radiculopathy is a result of being hit by a truck during active duty service in September 1966.

The Veteran's service treatment records show that in September 1966, while walking with a buddy, the Veteran was hit by either a truck or his buddy and that he suffered a bruise to the right thigh.  Treatment consisted of hot water soaks.  The service treatment records also show complaints of sprained and pulled muscles in the back prior to the truck accident.  On separation examination in May 1968, the examiner noted that the Veteran has had mild low back problems, however, physical examination of the back at that time was normal.

In a January 2003 statement, the Veteran's private chiropractor, Dr. V., reported that the he provided treatment for the Veteran for acute low back pain in 1986.  At that time, the Veteran reported that he had previously been treated by a medical doctor for a degenerative lumbar disc.  He also stated that he was struck by a vehicle when he was 28 years old in 1966.  Dr. V. noted that x-rays of the lumbar spine revealed marked intervertebral disc narrowing at levels L4/L5, L5/S1.  A large osteophyte was also noted on the inferior left vertebral body of L3 which Dr. V. indicated was a reaction to a previous injury consistent with the history of a trauma in 1966.

A May 2011 VA examiner opined that the Veteran's lumbar spine disability was not caused by or a result of his military service.  The rationale provided was that the discharge physical examination conducted in 1968 revealed no evidence of a lumbar spine condition.

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is entitled to service connection for a low back disability and a right leg disability.

The Veteran has alleged in-service low back trauma and a continuity of symptomatology since service.  He is competent to testify to exposure to trauma in service and his symptoms of a low back disability since service.  Moreover, the Veteran's report of injury to his spine during service is supported by medical evidence.  Notably, the Veteran's private chiropractor reported that x-ray findings of a large osteophyte in the lumbar spine are suggestive of a history of trauma in 1966.  On the other hand, the May 2011 VA examiner failed to offer a sufficient rationale for opining that the Veteran's low back disability is not related to service.  

Resolving all reasonable doubt in the Veteran's favor, the competent and credible evidence creates a nexus between the Veteran's current low back disability, degenerative joint/disc disease with associated right leg radiculopathy with foot drop, and active service.  Therefore, service connection for a low back disability and a right leg disability is granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability, diagnosed as degenerative joint/disc disease, is granted.

Service connection for a right leg disability, diagnosed as radiculopathy with foot drop, is granted.


REMAND

The Veteran's claims of entitlement to service connection for a left hip, right knee and left knee disabilities warrant further development.

Although the service treatment records document an injury to the right thigh in 1966 as result of the truck injury, the Veteran has consistently alleged that it was actually his left thigh that was injured.  At this time, the Board finds no reason to call into question the Veteran's competent report of experiencing injury to his left thigh, notwithstanding the fact that the service treatment reports do not document any such injury.  

Private treatment records and MRI reports dated in 2010 document diagnoses of osteoarthritis of the left hip and of both knees.  

The Veteran underwent a VA examination in May 2011.  The examiner noted that there were no diagnostic studies for review and recommended x-rays of the left hip and knees but did provide diagnoses of left hip and bilateral knee strains.  The examiner provided a negative nexus opinion with regard to the left hip as there was no evidence of a left hip condition at the time of discharge from service.  With regard to the knees, the examiner initially concluded that the current bilateral knee condition was not caused by or a result of the left hip condition but then conversely stated that the Veteran's altered gait stemming from the left hip condition has resulted in abnormal pressure to both knees causing the current bilateral knee condition.  For these reasons, the Board finds that further VA examination is warranted.    

On remand, a new VA examination with medical opinion should be obtained to determine whether the left thigh injury described by the Veteran was incurred in service.  Also, the examiner should determine whether the Veteran's current left or right knee disabilities is caused or aggravated by the left thigh disability.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran must be afforded a VA examination to determine whether the Veteran has a left hip disability that had its onset during active service, and whether the right and/or left knee disability was caused by his period of active service or is related to his left hip disability. 
All pertinent symptomatology and findings must be reported in detail.  All indicated testing must be conducted.  The entire claims file must be made available to and reviewed by the examiner.

Following a review of the evidence of record, an examination of the Veteran, and with consideration of the Veteran's statements and any lay statements of record, the examiner must express an opinion as to whether it is at least as likely as not that the Veteran's currently diagnosed left hip disability is related to a period of active service or any incident therein, to include an injury to the left thigh when a truck struck the Veteran during active duty service in 1966.  

If and only if the examiner finds that the Veteran's left hip disability is related to service or a service-connected disability, he or she must also provide an opinion as whether it is at least as likely as not that the left hip disability caused or aggravated a right and/or left knee disability. 

If the examiner determines that the Veteran's right and/or left knee disability is not related to service or is not secondary to a service-connected disability, the examiner must provide an opinion as to whether it is at least as likely as not that a right and/or left knee disability had its onset in active service, or is otherwise related to any incident of service. 

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  Thus, unless the examiner concludes that the current disability is either likely or unlikely the result of an event, injury, or disease incurred in service, the examiner should state whether it is at least as likely that the current disability is the result of an event, injury, or disease incurred in service as opposed to its being the result of some other factor or factors. 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2014), the Veteran's complete VA claims file, to include copies of all pertinent service treatment records, post-service treatment records, and statements by the Veteran must be made available to the examiner for review.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


